 



Exhibit 10.1
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of
February 15, 2007 (the “Effective Date”), by and among Calamos Asset Management,
Inc., a Delaware corporation (“CAM”), Calamos Financial Services LLC, a Delaware
limited liability company (“CFS”) and a wholly-owned subsidiary of its sole
managing member, Calamos Holdings LLC (“Holdings”) (together with each of its
successors and assigns permitted under this Agreement sometimes referred to
herein as the “Company”), and Philip E. (Phipps) Moriarty, II (“Executive”).
RECITALS
     WHEREAS, the Executive currently serves as Executive Vice President – Head
of Distribution and Business Development of the Company; and
     WHEREAS, the Company and Executive each desire to enter into this
Agreement.
     NOW THEREFORE, the parties agree as follows:
     1. Term. Subject to earlier termination as provided herein, the Company
hereby agrees to continue Executive in its employ, and Executive hereby agrees
to remain in the employ of the Company, for the period commencing on the
Effective Date and ending on December 31, 2009; provided, however, that
commencing on January 1, 2009, and on each January 1 thereafter, the term of
Executive’s employment under this Agreement shall be extended automatically for
one (1) additional year, creating a new two (2)-year term commencing as of such
January 1 until such date on which either the Board of Directors of CAM (the
“Board”), on behalf of Holdings, or Executive gives written notice to the other,
in accordance with Section 15(d), below, that such automatic extension of
Executive’s employment under this Agreement shall cease, in which event, as of
the effective date of such notice, the term of employment shall become a fixed
term ending on the December 31 of the calendar year in which the first
anniversary of the date of such notice falls. Any such notice shall be effective
immediately upon delivery. The term of Executive’s employment as provided in
this Section 1 shall be hereinafter referred to as the “Term.”
     2. Duties.
          (a) Executive’s Positions and Titles. Executive’s positions and titles
shall be President of CFS. Executive shall also serve as Executive Vice
President – Head of Distribution and Business Development of CAM and Holdings,
and in such positions with Holdings’ subsidiaries (“Subsidiaries”), to which
Executive may be appointed.
          (b) Executive’s Duties. Executive shall have such power and authority
to act for and in the name of the Company, as provided in the operating
agreement of CFS, the By-laws of CAM or resolutions of the manager of CFS (the
“Manager”) or the Board. The duties and responsibilities of Executive are and
shall continue to be of an executive nature as shall be required by the Company
in the conduct of its business and shall include the performance of such lawful
and reasonable duties and responsibilities as the Board or the Manager may from
time to time assign to

-1-



--------------------------------------------------------------------------------



 



Executive not inconsistent with Executive’s position(s). Executive recognizes
that during the period of Executive’s employment hereunder, Executive owes an
undivided duty of loyalty to the Company, and Executive will use Executive’s
good faith efforts to promote and develop the business of the Company. However,
the Company recognizes that during the period of Executive’s employment
hereunder, Executive may provide certain services to Calamos Family Partners,
Inc. and its affiliates and related entities, and the Company acknowledges and
agrees that Executive’s provision of such services shall not be in breach of
this Agreement so long as the provision of such services does not (i) interfere
with Executive’s primary duties and responsibilities hereunder and (ii) involve
Executive providing investment advisory services except as may be approved by
the Compensation Committee of CAM (the “Compensation Committee”) (each such
services a “Permitted Activity”). Recognizing and acknowledging that it is
essential for the protection and enhancement of the name and business of the
Company and the goodwill pertaining thereto, Executive shall perform his duties
under this Agreement professionally, in accordance with the applicable laws,
rules and regulations and such standards, policies and procedures established by
Employer and the industry from time to time. Executive will not perform any
duties for any other business, other than a Permitted Activity without the prior
written consent of the Compensation Committee, but may engage in charitable,
civic or community activities, provided that such duties or activities do not
materially interfere with the proper performance of Executive’s duties under
this Agreement.
          (c) Board Service. If so elected, Executive agrees that he will serve
as a member of the Board and/or the board of directors or managers, as
applicable, of any of its subsidiaries and affiliates, as well as to serve as a
member of any committee of any of said boards, to which Executive may be elected
or appointed.
     3. Compensation and Benefits.
          (a) Base Salary. During the Term, Executive shall receive a base
salary (“Base Salary”), paid in accordance with the normal payroll practices of
the Company, at an annual rate of $400,000. The Base Salary shall be reviewed
from time to time in accordance with the Company’s policies and practices, but
no less frequently than once annually and may be increased, but not decreased
(other than as part of an across-the-board reduction applicable to the Company’s
senior executive officers), at any time and from time to time by action of the
Board or the Compensation Committee. The term “Base Salary” shall include any
such increases or any permitted decreases to the Base Salary from time to time.
          (b) Annual Bonus Programs. In addition to the Base Salary, Executive
shall be eligible to participate throughout the Term in such annual bonus plans
and programs (“Annual Bonus Programs”), as may be in effect from time to time in
accordance with the Company’s compensation practices and the terms and
provisions of any such plans or programs; provided that Executive’s eligibility
for and participation in each Annual Bonus Program shall be at a level and on
terms and conditions no less favorable than those for other senior executives,
excluding the Portfolio Managers Incentive Plan applicable to senior executives
of the Company with portfolio management responsibilities. If Executive achieves
his target performance goals, as determined by the Compensation Committee on an
annual basis, Executive shall have a target annual bonus (“Target

-2-



--------------------------------------------------------------------------------



 




Bonus”) under such Annual Bonus Programs equal to not less than 300% of his Base
Salary and a maximum annual bonus opportunity equal to not less than 150% of
such Target Bonus.
          (c) Long Term Incentive Programs. In addition to the Base Salary and
participation in the Annual Bonus Programs, Executive shall be eligible to
participate throughout the Term in such long term bonus plans and programs
including stock option, restricted stock unit, restricted shares, performance
stock unit and other similar programs (“Long Term Incentive Programs”), as may
be in effect from time to time in accordance with the Company’s compensation
practices and the terms and provisions of any such plans or programs; provided
that Executive’s participation in each Long Term Incentive Program shall be at a
level and on terms and conditions no less favorable than participation by other
senior executives of the Company; and, provided further that subject to the
discretion of the Compensation Committee based upon the performance of the
Company and the Executive and competitive pay practices, it is expected that the
Executive shall receive annually Long Term Incentive Program awards with a value
equal to 200% of Base Salary.
          (d) Other Incentive Plans. During the Term, Executive shall be
eligible to participate, subject to the terms and conditions thereof, in all
other incentive plans and programs, including such cash and deferred bonus
programs as may be in effect from time to time with respect to senior executives
employed by the Company on as favorable a basis as provided to other similarly
situated senior executives so as to reflect Executive’s responsibilities.
          (e) Pension and Welfare Benefit Plans. During the Term, Executive and
Executive’s dependents, as the case may be, shall be eligible to participate in
all pension and similar benefit plans (qualified, non-qualified and
supplemental), profit sharing, 401(k), as well as all medical and dental,
disability, group and executive life, accidental death and travel accident
insurance, and other similar welfare benefit plans and programs of the Company,
subject to the terms and conditions thereof, as in effect from time to time with
respect to senior executives employed by the Company so as to reflect
Executive’s responsibilities.
          (f) Perquisites. During the Term, Executive shall be entitled to
participate in perquisite programs, as such are made available to senior
executives of the Company.
          (g) Expenses. During the Term, Executive shall be entitled to receive
prompt reimbursement for all reasonable expenses incurred by him in accordance
with the policies and practices of the Company as in effect from time to time.
          (h) Vacation. During the Term, Executive shall be entitled to paid
vacation in accordance with the policies and practices of the Company as in
effect from time to time with respect to senior executives employed by the
Company, but in no event shall such vacation time be less than four (4) weeks
per calendar year.
          (i) Certain Amendments. Nothing herein shall be construed to prevent
the Company from amending, altering, eliminating or reducing any plans, benefits
or programs so long as Executive continues to receive compensation and benefits
consistent with Sections 3(a) through (i).

-3-



--------------------------------------------------------------------------------



 



     4. Termination.
          (a) Permanent Disability. Either Executive or the Company may
terminate Executive’s employment, after having established Executive’s Permanent
Disability, by giving notice of his or its intention to terminate Executive’s
employment. For purposes of this Agreement, Executive shall be deemed to have a
“Permanent Disability” for purposes of this Agreement if Executive has any
medically determinable physical or mental impairment that has lasted for a
period of not less than six (6) months in any twelve (12)-month period and that
renders Executive unable to perform the duties required under the Agreement.
Such determination shall be made by written certification (“Certificate”) of
Executive’s Permanent Disability by a physician jointly selected by the Company
and the Executive; provided that if the Company and Executive cannot reach
agreement on the physician, the Certification shall be by a panel of physicians
consisting of one physician selected by the Company, one physician selected by
the Executive and a third physician jointly selected by those two physicians.
          (b) Cause.
          (i) The Company may terminate Executive’s employment at any time for
Cause, if Cause as defined below exists.
          (ii) For purposes of this Agreement, “Cause” means with respect to
Executive the occurrence of any of the following events:
          (A) Executive’s conviction of any felony or other serious crimes;
          (B) Executive’s material breach of any of the terms of the Agreement
or any other written agreement or material Company policy to which Executive and
the Company are parties or are bound, if such breach shall be willful and shall
continue beyond a period of twenty (20) days immediately after written notice
thereof by the Company to Executive;
          (C) wrongful misappropriation by Executive of any money, assets, or
other property of the Company or a client of the Company;
          (D) willful actions of failure to act by the Executive which subject
the Executive or the Company to censure by the Securities and Exchange
Commission as described in and pursuant to Section 203(e) or 203(f) of the
Investment Advisers Act of 1940 or Section 9(b) of the Investment Company Act of
1940 or to censure by a state securities administrator pursuant to applicable
state securities laws or regulations;
          (E) Executive’s commission of fraud or gross moral turpitude; or
          (F) Executive’s continued willful failure to substantially perform
Executive’s duties under this Agreement after receipt of written notice thereof
and an opportunity to so perform.

-4-



--------------------------------------------------------------------------------



 



          (iii) Cause shall be determined by the affirmative vote of at least
seventy five percent (75%) of the members of the Board (excluding the Executive,
if a Board member, and excluding any member of the Board involved in events
leading to the Board’s consideration of terminating Executive for Cause).
Executive shall be given twenty (20) days written notice of the Board meeting at
which Cause shall be decided (which notice shall be deemed to be notice of the
existence of Cause if Cause is found to exist by the Board), and shall be given
an opportunity prior to the vote on Cause to appear before the Board, with or
without counsel, at Executive’s election, to present arguments on his own
behalf. The notice to Executive of the Board meeting shall include a description
of the specific reasons for such consideration of Cause. The pendency of the
notice period described herein shall not prevent or delay the Company’s ability
to enforce the Restrictive Covenants contained herein.
          (iv) For purposes of this Section 4(b), no act or failure to act, on
the part of Executive, shall be considered willful if it is done, or omitted to
be done, by him in good faith and with a reasonable belief that his action or
omission was in the best interests of the Company.
          (c) Good Reason.
          (i) Executive may terminate Executive’s employment at any time for
Good Reason, if:
          (A) (1) An event or condition occurs which constitutes any of (B)(1)
through (B)(5) below; (2) Executive provides the Company with written notice
pursuant to Section 15(d) that he intends to resign for Good Reason and such
written notice includes (I) a designation of at least one of (B)(1) through
(B)(5) below (the “Designated Section”) and (II) specifically describes the
events or conditions Executive is relying upon to satisfy the requirements of
the Designated Section(s); (3) as of the twentieth (20th) day following the date
notice is given by Executive to the Company, such events or conditions have not
been corrected in all material respects; and (4) Executive’s resignation is
effective within ninety (90) days of the date Executive first has actual
knowledge of the occurrence of the first event or condition upon which Executive
relies upon to satisfy any of the Designated Section(s).
          (B) “Good Reason” shall mean the occurrence of any of the following
without the express written consent of Executive:
          (1) any material breach by the Company of the Agreement (including any
reduction in Executive’s Base Salary, Target Bonus opportunity or maximum bonus
opportunity);
          (2) any material adverse change in the status, position or
responsibilities of Executive, including a change in Executive’s reporting
relationship;

-5-



--------------------------------------------------------------------------------



 



          (3) assignment of duties to Executive that are materially inconsistent
with Executive’s position and responsibilities described in this Agreement;
          (4) the failure of the Company to assign this Agreement to a successor
to the Company or failure of a successor to the Company to explicitly assume and
agree to be bound by this Agreement;
          (5) requiring Executive to be principally based at any office or
location more than forty (40) miles from the current offices of the Company in
Naperville, Illinois; or
          (6) delivery by the Company of written notice to Executive to cease
the automatic extension provision set forth in Section 1 above.
          (d) Termination by Executive Without Good Reason. Executive may, at
any time without Good Reason, by at least thirty (30) days’ prior notice,
voluntarily terminate this Agreement without liability.
          (e) Termination by the Company Without Cause. The Company may
terminate Executive’s employment at any time without Cause.
          (f) Notice of Termination. Any termination of Executive’s employment
by the Company for Permanent Disability or for or without Cause, or by Executive
for Disability or for or without Good Reason, shall be communicated by a Notice
of Termination to the other party hereto given in accordance with Section 15(d).
For purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon; (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated; and (iii) specifies the Date of Termination (defined below);
provided, such Notice of Termination may be conditional if coupled with a notice
of the Board’s consideration of “Cause” or Executive’s intention to resign for
“Good Reason,” as the case may be, as provided above.
          (g) Date of Termination. “Date of Termination” means the date Notice
of Termination is given pursuant to Section 15(d) or any later date specified
therein; provided, (i) any Notice of Termination pursuant to Section 4(a) shall
be effective ninety (90) days after the date given, (ii) any Notice of
Termination pursuant to Section 4(b) or Section 4(c) shall be effective not less
than twenty (20) days after the date given, (iii) any Notice of Termination
pursuant to Section 4(d) shall be effective not less than thirty (30) days after
the date given, and (iv) in every other case any Notice of Termination shall be
effective not more than fifteen (15) days after the date given. Executive’s Date
of Termination shall be the date of his death if applicable.
     5. Obligations of the Company upon Termination. Executive’s entitlements
upon termination of employment are set forth below. Except to the extent
otherwise provided in this Agreement, all benefits, including stock option
grants, restricted shares, restricted stock units and awards under the Long Term
Incentive Programs, shall be subject to the terms and conditions of the

-6-



--------------------------------------------------------------------------------



 



plan or arrangement under which such benefits accrue, are granted or are
awarded. For purposes of this Section 5, the term “Accrued Obligations” shall
mean, as of the Date of Termination, (i) Executive’s full Base Salary through
the Date of Termination, at the rate in effect at the time Notice of Termination
is given (disregarding any reduction constituting Good Reason), to the extent
not theretofore paid, (ii) the amount of any bonus, incentive compensation,
deferred compensation and other cash compensation earned (and not forfeited
hereunder) by Executive as of the Date of Termination to the extent not
theretofore paid, and (iii) any vacation pay, expense reimbursements and other
cash entitlements accrued by Executive as of the Date of Termination to the
extent not theretofore paid. For purposes of determining an Accrued Obligation
under this Section 5, amounts shall be deemed to accrue ratably over the period
during which they are earned (and not forfeited hereunder), but no discretionary
compensation shall be deemed earned or accrued until it is specifically approved
by the Board or the Compensation Committee in accordance with the applicable
plan, program or policy.
          (a) Death. If Executive’s employment is terminated by reason of
Executive’s death, then this Agreement shall terminate without further
obligations by the Company to Executive’s legal representatives under this
Agreement, except as set forth in this Section 5(a) or as contained in an
applicable Company plan or program which takes effect at the date of his death,
but in no event shall the Company’s obligations be less than those provided by
this Agreement.
          (i) Executive’s Accrued Obligations not theretofore paid;
          (ii) from and after the Date of Termination, Executive’s surviving
spouse, other named beneficiaries or other legal representatives, as the case
may be, shall be entitled to receive those benefits payable to them under the
provisions of any plan or program described in Section 3 above;
          (iii) Executive’s eligible dependents shall receive continuation of
medical benefits upon the same terms as exist immediately prior to the
termination of employment for the eighteen (18)-month period immediately
following the Date of Termination; and
          (iv) all unexercised stock options and all unpaid restricted shares,
restricted stock units and other equity-incentive compensation awards
theretofore granted to Executive shall be vested or forfeited, as the case may
be, and any vested stock options shall be exercisable, in accordance with the
provisions of the applicable agreement or award.
          (b) Permanent Disability. If Executive’s employment is terminated by
reason of Executive’s Disability, then Executive shall be entitled to receive as
of the Date of Termination:
          (i) Executive’s Accrued Obligations not theretofore paid;
          (ii) disability benefits, if any, at least equal to those then
provided by the Company to disabled executives and their families;
          (iii) Executive and Executive’s eligible dependents shall be entitled
to receive those benefits payable to them under the provisions of any applicable
plan or program described in Section 3 and above and shall receive continuation
of medical benefits

-7-



--------------------------------------------------------------------------------



 



upon the same terms as exist immediately prior to the termination of employment
for the eighteen (18) month period immediately following the Date of
Termination; and
          (iv) all unexercised stock options and all unpaid restricted shares,
restricted stock units and other equity-incentive compensation awards
theretofore granted to Executive shall be vested or forfeited, as the case may
be, and any vested stock options shall be exercisable, in accordance with the
provisions of the applicable agreement or award.
          (c) Cause/Other Than for Good Reason. If Executive’s employment is
terminated for Cause by the Company or if Executive terminates Executive’s
employment without Good Reason, then the Company shall pay Executive all Accrued
Obligations. All unexercised stock options and all unpaid restricted shares,
restricted stock units and other equity-incentive compensation awards
theretofore awarded to Executive shall be vested or forfeited, as the case may
be, and any vested stock options shall be exercisable, in accordance with the
provisions of the applicable agreement or award.
          (d) Other Than for Cause, Death or Permanent Disability; For Good
Reason. If the Company terminates Executive’s employment other than for Cause or
Permanent Disability or if Executive terminates; Executive’s employment for Good
Reason, then:
          (i) The Company shall pay to Executive the following amounts:
          (A) Executive’s Accrued Obligations not theretofore paid; and
          (B) an amount (subject to reduction as provided in Section 5(b)(iv))
equal to one and one-half (1.5) times the Executive’s Base Salary at the highest
annual rate in effect at any time during the twenty-four (24)-month period
ending on the date the Notice of Termination is given, which amount shall be
payable in eighteen (18) monthly installments commencing with the month
following the Date of Termination (such eighteen (18)-month period, the “Salary
Continuation Period”);
          (C) a pro-rated Target Bonus for the year of termination (which Target
Bonus is to be based on the Base Salary used under paragraph (i)(B) above),
payable at the time bonuses are paid to other senior executives;
          (ii) the Company shall provide to Executive the health and welfare
benefits (or, if such benefits are not available, the value thereof in cash)
specified in Section 3(e) to which Executive is entitled as of the Date of
Termination during the Salary Continuation Period, provided that the amount of
the monthly payments pursuant to Section 5(d)(i)(B) above shall be reduced by
the employee’s portion of the cost of such benefits, which Executive would be
required to pay if he were actually employed during such period; provided that,
such benefits will cease when such Salary Continuation Period ends, at which
time a COBRA qualifying event shall be deemed to occur;
          (iii) all unexercised stock options and all unpaid restricted shares,
restricted stock units and other equity-incentive compensation awards
theretofore granted to

-8-



--------------------------------------------------------------------------------



 



Executive shall be vested or forfeited, as the case may be, and any vested stock
options shall be exercisable, in accordance with the provisions of the
applicable agreement or award.
          (iv) in the event the Executive shall commence employment with or
otherwise provide compensated services on a full-time basis during the Salary
Continuation Period to any person or entity, other than the Company or CAM or in
connection with any Permitted Activity, then the Executive shall notify the
Company in writing and the monthly payments described in paragraph (i)(B) above
shall cease, and in lieu of monthly payments then remaining to be paid, the
Company shall pay a lump sum cash payment within ten (10) business days to
Executive equal to fifty percent (50%) of the aggregate amount of such remaining
payments; and
          (v) the compensation and benefits described in this Section 5(d) shall
be in lieu of compensation and benefits provided under any severance plan or
agreement of the Company.
     (e) Qualified Change of Control.
          (i) If (I) Executive is terminated by the Company without Cause or
Executive resigns for Good Reason during the period commencing on a Qualified
Change of Control and ending on the second (2nd) anniversary of the Qualified
Change of Control (such two (2) year period being the “Protection Period”
hereunder) or (II) Executive reasonably demonstrates that such termination of
employment (or event constituting Good Reason) prior to a Qualified Change of
Control was at the request of a third party who was taking steps reasonably
calculated to effect a Qualified Change of Control and a Qualified Change of
Control actually occurs (each a “Qualifying Termination”), then Executive shall
be entitled to receive:
          (A) a pro-rata annual bonus for the year of termination based on the
bonus amount determined under Section 5(e)(i)(B)(II) below;
          (B) an amount in cash equal to three (3) times the sum of
(I) Executive’s annual Base Salary (at the highest annual rate in effect at any
time during the twenty-four (24)-month period ending on the date the Notice of
Termination is given and (II) annual Target Bonus (which Target Bonus is to be
based on such Base Salary) or if greater, the actual bonus earned with respect
to the fiscal year immediately preceding the Change in Control, and
          (C) continuation of medical benefits and dental until the second
anniversary of the Date of Termination upon the same terms as exist for
Executive immediately prior to the Date of Termination.
          (ii) The Company shall continue to have all other rights available
hereunder (including all rights under the Restrictive Covenants and any
restrictive covenants set forth in any plan, award and agreement applicable to
Executive, at law or in equity).

-9-



--------------------------------------------------------------------------------



 



          (iii) The amounts described in Section 5(e)(i)(A) and (B) shall be
paid in a lump sum within ten (10) days after the Date of Termination. Such
amounts or benefits shall not be subject to mitigation or offset, except that
medical benefits may be offset by comparable benefits obtained by Executive in
connection with subsequent employment.
          (iv) Anything set forth in any equity plan, equity award or any other
provision of this Agreement between the Company and Executive to the contrary
notwithstanding, all of Executive’s outstanding equity grants shall fully vest
upon the occurrence of a Qualified Change of Control (to the extent not
previously vested). In addition, on the Date of Termination, all options
theretofore granted to Executive and not exercised by Executive shall become
fully vested and all other equity-based compensation (including restricted
shares and restricted stock units) granted to Executive prior to the Date of
Termination which had not vested shall become fully vested and non-forfeitable,
and shall be exercisable or payable in accordance with the terms of the
applicable award or agreement.
          (v) “Qualified Change of Control” shall be deemed to have occurred in
the event that any person, entity or group shall become the beneficial owner of
such number of shares of Class A and/or Class B Common Stock, and/or any other
class of stock of CAM, then outstanding that is entitled to vote in the election
of directors (or is convertible into shares so entitled to vote) as together
possess more than fifty percent (50%) of the voting power of all of the then
outstanding shares of all such classes of voting stock of CAM so entitled to
vote. For purposes of the preceding sentence, “person, entity or group” shall
not include (i) any employee benefit plan of the Company or (ii) the Calamos
Family; and for purposes of this paragraph (v) “group” shall mean persons who
act in concert as described in Section 14(d)(2) of the 1934 Act and “Calamos
Family” shall mean John P. Calamos, Sr., Nick P. Calamos and/or John P. Calamos,
Jr., and their respective spouses and lineal descendants, and each corporation,
trust or other entity controlled by any of the foregoing individuals.
          (vi) The compensation and benefits described in Section 5(e) shall be
in lieu of compensation and benefits provided otherwise for a termination under
Section 5(d) of this Agreement and any other severance plan or agreement of the
Company.
          (f) General Release. Executive acknowledges and agrees that
Executive’s right to receive severance pay and other benefits pursuant to
Section 5(d) or (e) of this Agreement (other than his Accrued Obligations) is
contingent upon Executive’s compliance with the Restrictive Covenants set forth
in Section 11 of this Agreement and Executive’s execution and acceptance of the
terms and conditions of, and the effectiveness of, a general release in a form
substantially similar to that attached hereto as Exhibit A with such changes as
may be necessary under then-existing law (the “Release”). If Executive fails to
comply with the covenants set forth in Section 11 or if Executive fails to
execute the Release or revokes the Release during the seven (7)-day period
following his execution of the Release, then Executive shall not be entitled to
any severance payments or other benefits to which Executive would otherwise be
entitled under Section 5(d) or (e).

-10-



--------------------------------------------------------------------------------



 



     6. Additional Payments. If it is determined that any amount, right or
benefit paid or payable (or otherwise provided or to be provided) to Executive
by the Company or any of its affiliates under this Agreement or any other plan,
program or arrangement under which Executive participates or is a party
(collectively, the “Payments”), would constitute an “excess parachute payment”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended from time to time (the “Code”), subject to the excise tax imposed by
Section 4999 of the Code, as amended from time to time (the “Excise Tax”), then
Executive shall be entitled to receive an additional payment from the Company (a
“Gross-Up Payment”) in an amount such that, after payment by Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including any income and employment taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment
(and any interest and penalties imposed with respect thereto), Executive retains
an amount of the Gross-Up Payment equal to the Excise Tax (including any
interest and penalties imposed with respect thereto) imposed upon the Payments.
All determinations required to be made under this Section 6, including whether
and when a Gross-Up Payment is required, the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by an independent, nationally recognized accounting firm mutually acceptable to
the Company and Executive (the “Auditor”). The Auditor shall provide detailed
supporting calculations to both the Company and Executive within fifteen
(15) business days of the receipt of notice from Executive or the Company that
there has been a Payment, or such earlier time as is requested by the Company.
All fees and expenses of the Auditor shall be paid by the Company. Any Gross-Up
Payment, as determined pursuant to this Section 6, shall be paid by the Company
to Executive within five (5) days of the receipt of the Auditor’s determination.
All determinations made by the Auditor shall be binding upon the Company and
Executive; provided that if, notwithstanding the Auditor’s initial
determination, the Internal Revenue Service (or other applicable taxing
authority) determines that an additional Excise Tax is due with respect to the
Payments, then the Auditor shall recalculate the amount of the Gross-Up Payment
based upon the determinations made by the Internal Revenue Service (or other
applicable taxing authority) after taking into account any additional interest
and penalties (the “Recalculated Amount”) and the Company shall pay to Executive
the excess of the Recalculated Amount over the Gross-Up Payment initially paid
to Executive within five (5) days of the receipt of the Auditor’s recalculation
of the Gross-Up Payment.
     7. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Company and for which
Executive may qualify, nor shall anything herein limit or otherwise affect such
rights as Executive may have under any stock option, restricted shares or other
agreement with the Company or any of its affiliated companies. Except as
otherwise provided herein, amounts and benefits which are vested benefits or
which Executive is otherwise entitled to receive under any plan, program,
agreement or arrangement of the Company at or subsequent to the Date of
Termination shall be payable in accordance with such plan or program.
     8. No Set-Off; No Mitigation. Except as provided herein, the Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any circumstances,
including any set-off, counterclaim, recoupment, defense or other right which
the Company may have against Executive or others. In no event shall Executive be
obligated to seek other employment or take any other action by way of

-11-



--------------------------------------------------------------------------------



 



mitigation of the amounts payable to Executive under any of the provisions of
this Agreement, and such amounts shall not be reduced whether or not Executive
obtains other employment except as provided in Section 5(d)(iv).
     9. Arbitration of Disputes. Except as set forth in Section 11(g), any
controversy or claim arising out of or related to (A) this Agreement, (B) the
breach thereof or (C) Executive’s employment with the Company or the termination
of such employment shall be settled by arbitration in Chicago, Illinois, before
a single arbitrator administered by the American Arbitration Association (“AAA”)
under its National Rules for the Resolution of Employment Disputes, effective as
of January 1, 2004 (the “Employment Rules”), and judgment on the award rendered
by the arbitrator may be entered in any court having jurisdiction thereof.
Notwithstanding the foregoing, Rule R-34 of the AAA’s Commercial Arbitration
Rules amended and restated as of July 1, 2003 (instead of Rule 27 of the
Employment Rules), shall apply to interim measures. References herein to any
arbitration rule(s) shall be construed as referring to such rule(s) as amended
or renumbered from time to time and to any successor rules. References to the
AAA include any successor organization.
     10. Entire Agreement. Executive acknowledges and agrees that this Agreement
includes the entire agreement and understanding between the parties and
supercedes any prior agreements, written or oral, with respect to the subject
matter hereof, including the termination of Executive’s employment during the
Term and all amounts to which Executive shall be entitled whether during the
Term or thereafter and any restrictive covenants to which Executive may be
subject. Executive also acknowledges and agrees that Executive’s right to
receive severance pay and other benefits pursuant to Section 5(d)(i)(B),
Section 5(d)(ii), Section 5(d)(iv), and Section 5(e)(i)(B) and (C) of this
Agreement is contingent upon Executive’s compliance with the Restrictive
Covenants set forth in Section 11 of this Agreement.
     11. Executive’s Covenants.
          (a) Executive’s Acknowledgment. Executive agrees and acknowledges that
in order to assure the Company that it will retain its value and that of the
Business as a going concern, it is necessary that Executive not utilize special
knowledge of the Business and its relationships with customers to compete with
the Company. For purposes of this Agreement, “Business” means the provision of
investment management, investment advisory, portfolio management, financial
analysis, research or similar services relating to the investment of
international or domestic equity or debt securities or other activities or
services of the type provided by the Company or its affiliates to its clients on
a worldwide basis including, without limitation, open-end and closed-end,
registered and unregistered, investment companies (“Funds”), and the direct and
indirect sale and/or distribution of equity interests in the Funds; and
“Competing Activity” or “Competing Activities” means engaging in the Business.
Executive further acknowledges that:
          (i) the Company is and will be engaged in the Business during the Term
and thereafter;
          (ii) Executive will occupy a position of trust and confidence with the
Company, and during the Term, Executive will become familiar with the Company’s
trade secrets and with other proprietary and Confidential Information concerning
the Company and the Business;

-12-



--------------------------------------------------------------------------------



 



          (iii) the agreements and covenants contained in this Section 11 are
essential to protect the Company, the near permanent client relationships and
the goodwill of the Business and compliance with such agreements and covenants
will not impair Executive’s ability to procure subsequent and comparable
employment; and
          (iv) Executive’s employment with the Company has special, unique and
extraordinary value to the Company and the Company would be irreparably damaged
if Executive were to provide services to any person or entity in violation of
the provisions of this Agreement.
          (b) Confidential Information. For purposes of this Agreement,
“Confidential Information” shall mean trade secrets and other proprietary
information concerning the products, processes or services of the Company or any
of its affiliates, which information (i) has not been made generally available
to the public, and is useful or of value to Company’s current or anticipated
business activities or of those of any affiliate or client of Company or
(ii) has been identified to Executive as confidential, either orally or in
writing, including but not limited to, computer programs; research and other
statistical data and analyses; marketing, organizational or other research and
development, or business plans; personnel information, including the identity of
other Executives of the Company, their responsibilities, competence, abilities,
and compensation; financial, accounting and similar records of Company, its
affiliates and/or any Fund or account managed by the Company or its affiliates
(such Funds or accounts referred to herein as “Company Funds”); current and
prospective client lists and information on clients and their Executives; client
investment objectives, the nature of their investment portfolios and contractual
agreements with the Company or its affiliates; information concerning planned or
pending investment products, acquisitions or divestitures; and information
concerning the marketing and/or sale or distribution of equity interests in the
Funds. Confidential Information shall not include information which: (a) is in
or hereafter enters the public domain through no fault of Executive; (b) is
obtained by Executive from a third party having the legal right to use and
disclose the same; or (c) is in the possession of Executive prior to receipt
from the Company (as evidenced by Executive’s written records pre-dating the
date of employment). All notes, reports, plans, published memoranda or other
documents created, developed, generated or held by Executive during employment,
concerning or related to the Company’s or its affiliates business, and whether
containing or relating to Confidential Information or not, and all tangible
personal property of the Company or its affiliates entrusted to Executive or in
Executive’s direct or indirect possession or control, are the property of the
Company, and will be promptly delivered to the Company and not thereafter used
by Executive upon termination of Executive’s employment for any reason
whatsoever.
          (c) Non-Disclosure. Executive agrees that during employment with the
Company (including any employment following the Term) and at all times
thereafter, Executive shall not reveal to any competitor or other person or
entity (other than current employees of the Company) any Confidential
Information regarding Clients (as defined herein) that Executive obtains while
performing services for the Company, except as may be required in Executive’s
reasonable judgment to fulfill his duties hereunder.
          (d) Non-Compete. Except as otherwise provided below or approved by the
Compensation Committee in writing, during the term of Executive’s employment
with the Company

-13-



--------------------------------------------------------------------------------



 



and, after such termination of employment, for a period after such termination
ending upon the eighteen (18)-month anniversary of the Date of Termination (such
period the “Post-Termination Non-Compete Period”), Employee shall not engage in,
or own or control any interest in, or act as an officer, director or employee
of, or consultant, advisor or lender to any firm, corporation, institution,
business or entity (each an “Entity”) directly or indirectly engaged in the
Business.
          (e) “Calamos” Name. Employee understands that Company’s name, the name
of any Funds and accounts managed by the Company (such proprietary Funds,
accounts and any other client account managed by the Company, the “Company
Accounts”) and the investment performance of any Company Account and Company’s
relationships with its clients and employees are extremely valuable and are the
result of the expenditure of substantial time, effort and resources by the
Company. Therefore, during the period of Executive’s employment and the
Post-Termination Non-Compete Period, Employee agrees that he will not, directly
or indirectly, on his or her behalf or another’s behalf:
          (i) solicit the Company’s or its affiliates’ clients to provide, offer
to provide, or provide to any such clients, services or products of the kind
generally offered or provided by Company or its affiliates; or
          (ii) solicit, induce or encourage any person who is then in the employ
of the Company to leave his or her employment, agency or office with Company, or
employ or be employed with any such person or persons, for the purpose of
providing or offering to provide, services or products of the kind generally
offered by Company or its affiliates; or
          (iii) refer to the Company, “Calamos”, “Calamos Investments” or
“Calamos Asset Management” or any other name used by the Company, any Company
Account or the investment performance thereof, or Executive’s prior association
with the Company or its affiliates or any Company Account in any public filing
or in any advertisement or marketing of any service or product which is a
Competing Activity; or
          (iv) maintain a relationship of the type described in paragraph
(d) above with any Entity which refers to the Company, any Company Account or
the investment performance thereof, or Executive’s prior association with
Company or any Company Account in any public filing or in any advertisement or
marketing of any service or product which is a Competing Activity.
          (f) Notwithstanding the foregoing, nothing in paragraph (d) or (e) of
this Section 11 shall prohibit Executive from engaging in Permitted Activities
or prohibit Executiveor any other person or Entity from referring to information
described in said paragraphs, provided such reference is not made in advertising
or marketing in newspapers, magazines, trade journals or other public media, or
direct advertising or marketing materials, and such information is limited to
the extent that (i) such information is contained in any SEC filings previously
made by the Company or (ii) reference to such information is otherwise required
by law. The Company and Employee agree that, based on applicable rules,
regulations and court decisions in effect as of the date this Agreement is
entered into, information relating to the investment performance of any Company
Account is not information reference to which “is otherwise required by law”
within the meaning of said clause (ii). During the Post-Termination Non-Compete
Period, nothing in paragraph (d) of this

-14-



--------------------------------------------------------------------------------



 



Section 11 shall prohibit Executive from directly or indirectly owning or
controlling any interest in, or acting as an officer, director, employee,
consultant or advisor of, or otherwise rendering services to any Entity which is
directly or indirectly involved in Competing Activities, if, prior to commencing
such relationship, Executive has delivered to such Entity a copy of Section 11
of this Agreement and then, for only for so long as Executive (A) complies with
his other obligations under this Agreement; (B) does not directly or indirectly
take or otherwise participate in or assist such Entity with respect to any acts
or actions described in Section 11(e); and (C) upon request of the Company,
provides the Company with a written representation of his compliance with his
obligations and restrictions set forth in this Agreement and such other
information as is reasonably requested by the Company to demonstrate such
compliance by Executive. In addition, Section 11 shall not prohibit Executive
from being a passive owner of not more than an aggregate of two percent (2%) of
the outstanding shares of any class of securities of an Entity which is publicly
traded, so long as Executive does not have any active participation in the
business of such Entity.
          (g) Non-Exclusive Remedy for Restrictive Covenants. Executive
acknowledges and agrees that the covenants set forth in this Section 11
(collectively, the “Restrictive Covenants”) are reasonable and necessary for the
protection of the Company’s business interests, that irreparable injury will
result to the Company if Executive breaches any of the terms of the Restrictive
Covenants, and that in the event of Executive’s actual or threatened breach of
any such Restrictive Covenants, the Company will have no adequate remedy at law.
Executive accordingly agrees that in the event of any actual or threatened
breach by him of any of the Restrictive Covenants, the Company shall be entitled
to immediate temporary injunctive and other equitable relief, without the
necessity of showing actual monetary damages or the posting of bond. Nothing
contained herein shall be construed as prohibiting the Company from pursuing any
other remedies available to it for such breach or threatened breach, including
the recovery of damages. The duration of a Restrictive Covenant shall be
extended by such time during which such breach or threatened breach continues
without cure by Executive.
     12. Indemnification.
          (a) The Company agrees that if Executive is made a party to or
involved in, or is threatened to be made a party to or otherwise to be involved
in, any action, suit or proceeding, whether civil, criminal, administrative or
investigative (a “Proceeding”), by reason of the fact that he is or was a
director, officer or employee of the Company or is or was serving at the request
of the Company as a director, officer, member, employee or agent of another
corporation, limited liability corporation, partnership, joint venture, trust or
other enterprise, including service with respect to employee benefit plans,
whether or not the basis of such Proceeding is Executive’s alleged action in an
official capacity while serving as a director, officer, member, employee or
agent, Executive shall be indemnified and held harmless by the Company against
any and all liabilities, losses, expenses, judgments, penalties, fines and
amounts reasonably paid in settlement in connection therewith, and shall be
advanced reasonable expenses (including attorneys’ fees) as and when incurred in
connection therewith, to the fullest extent legally permitted or authorized by
the Company’s By-laws or, if greater, by the laws of the State of Delaware, as
may be in effect from time to time. The rights conferred on Executive by this
Section 12(a) shall not be exclusive of any other rights which Executive may
have or hereafter acquire under any statute, the By-laws, agreement, vote of
stockholders or disinterested directors, or otherwise. The indemnification and
advancement of

-15-



--------------------------------------------------------------------------------



 



expenses provided for by this Section 12 shall continue as to Executive after he
ceases to be a director, officer or employee and shall inure to the benefit of
his heirs, executors and administrators.
          (b) During the Term and thereafter for the duration of any statute of
limitations or other period during which a claim might be successfully brought
against Executive, Executive shall be covered to the same extent as directors by
any directors’ and officers’ liability insurance policy maintained by the
Company from time to time.
     13. Successors.
          (a) This Agreement is personal to Executive and, without the prior
written consent of the Company, shall not be assignable by Executive otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by Executive’s legal representatives.
          (b) This Agreement shall inure to the benefit of and be binding upon
the Company and its successors. It shall not be assignable by the Company or its
successors except in connection with the sale or other disposition of all or
substantially all the assets or business of the Company. The Company shall
require any successor to all or substantially all of the business or assets of
the Company, whether direct or indirect, by purchase, merger, consolidation,
acquisition of stock, or otherwise, by an agreement in form and substance
reasonably satisfactory to Executive, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent as the Company would be
required to perform if no such succession had taken place.
     14. Amendment; Waiver. This Agreement contains the entire agreement between
the parties with respect to the subject matter hereof and may be amended,
modified or changed only by a written instrument executed by Executive and the
Company. No provision of this Agreement may be waived except by a writing
executed and delivered by the party sought to be charged. Any such written
waiver will be effective only with respect to the event or circumstance
described therein and not with respect to any other event or circumstance,
unless such waiver expressly provides to the contrary.
     15. Miscellaneous.
          (a) The provisions of Section 5 (Obligations of the Company upon
Termination), Section 8 (No Set-Off; No Mitigation), Section 9 (Arbitration of
Disputes), Section 11 (Executive’s Covenants), Section 12 (Indemnification),
Section 13 (Successors), Section 14 (Amendment; Waiver) and this Section 15(a)
shall survive the termination Executive’s employment with the Company for any
reason, or the expiration of the Term of the Agreement pursuant to Section 1,
and shall thereafter remain in full force and effect.
          (b) In the event of any inconsistency between this Agreement and any
other agreement, plan, program, policy or practice (collectively, “Other
Provision”) of the Company, the terms of this Agreement shall control unless
such Other Provision provides otherwise by a specific reference to this
Section 15(b).

- 16 -



--------------------------------------------------------------------------------



 



          (c) This Agreement shall be governed by and construed in accordance
with the laws of the State of Illinois (except Section 12 which shall be
governed by the laws of the State of Delaware), without reference to principles
of conflict of laws. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.
          (d) All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been duly given (i) the following business
day after deposit from within the United States with a reputable express courier
service (charges prepaid), (ii) three (3) days after mailing by certified or
registered mail, return receipt requested and postage prepaid, or (iii) upon
receipt in all other cases. Such notices, demands and other communications shall
be sent to the addresses indicated below:
If to the Company:
Calamos Financial Services LLC
Calamos Asset Management, Inc.
2020 Calamos Court
Naperville, IL 60563
Attn: General Counsel
If to Executive:
Address per the Company records
or to such other address or to the attention of such other person as the
recipient party shall have specified by prior written notice to the sending
party.
          (e) Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction will, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction will not invalidate or render unenforceable such provision in any
other jurisdiction.
          (f) All compensation payable to Executive from the Company shall be
subject to all applicable withholding taxes, normal payroll withholding and any
other amounts required by law to be withheld.
          (g) This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same Agreement.
          (h) The descriptive headings in this Agreement are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement. The use of the word “including”
in this Agreement shall be by way of example rather than by limitation.
          (i) The language used in this Agreement will be deemed to be the
language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction will be

- 17 -



--------------------------------------------------------------------------------



 



applied against any party hereto. Neither Executive nor the Company shall be
entitled to any presumption in connection with any determination made hereunder
in connection with any arbitration, judicial or administrative proceeding
relating to or arising under this Agreement.
[Signature Page Follows]

- 18 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has duly executed this
Executive Employment Agreement as of the date and year first set forth above.

                  CALAMOS FINANCIAL SERVICES LLC
 
           
 
  By:   /s/ Patrick H. Dudasik    
 
  Its:  
 
EVP, COO, CFO & Treasurer    
 
     
 
   
 
                CALAMOS ASSET MANAGEMENT, INC.
 
           
 
  By:   /s/ John P. Calamos, Sr.    
 
  Its:  
 
Chairman, CEO & Co-CIO    
 
     
 
        EXECUTIVE     PHILIP E. (PHIPPS) MORIARTY, II
 
                /s/ Philip E. Moriarty, II
         
   

- 19 -



--------------------------------------------------------------------------------



 



Exhibit A
GENERAL RELEASE OF ALL CLAIMS
     1. For valuable consideration, the adequacy of which is hereby
acknowledged, the undersigned (“Executive”), for himself, his spouse, heirs,
administrators, children, representatives, executors, successors, assigns, and
all other persons claiming through Executive, if any (collectively,
“Releasers”), does hereby release, waive, and forever discharge Calamos Asset
Management, Inc., Calamos Holdings LLC and Calamos Financial Services LLC
(collectively, “Company”), Company’s Subsidiaries, parents, affiliates, related
organizations, employees, officers, directors, attorneys, successors, and
assigns (collectively, the “Releasees”) from, and does fully waive any
obligations of Releasees to Releasers for, any and all liability, actions,
charges, causes of action, demands, damages, or claims for relief, remuneration,
sums of money, accounts or expenses (including attorneys’ fees and costs) of any
kind whatsoever, whether known or unknown or contingent or absolute, which
heretofore has been or which hereafter may be suffered or sustained, directly or
indirectly, by Releasers in consequence of, arising out of, or in any way
relating to Executive’s employment with Company or any of its affiliates and the
termination of Executive’s employment. The foregoing release and discharge,
waiver and covenant not to sue includes, but is not limited to, all claims and
any obligations or causes of action arising from such claims, under common law
including wrongful or retaliatory discharge, breach of contract (including but
not limited to any claims under the Executive Employment Agreement between the
Company and Executive, dated                    , as amended from time to time
(the “Employment Agreement”) and any claims under any stock option and
restricted shares agreements between Executive and the Company) and any action
arising in tort including libel, slander, defamation or intentional infliction
of emotional distress, and claims under any federal, state or local statute
including Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1866 and 1871 (42 U.S.C. § 1981), the National Labor Relations Act, the Age
Discrimination in Employment Act (ADEA), the Fair Labor Standards Act, the
Americans with Disabilities Act of 1990, the Rehabilitation Act of 1973, the
Illinois Human Rights Act, or the discrimination or employment laws of any state
or municipality, and/or any claims under any express or implied contract which
Releasers may claim existed with Releasees. This also includes a release by
Executive of any claims for breach of contract, wrongful discharge and all
claims for alleged physical or personal injury, emotional distress relating to
or arising out of Executive’s employment with Company or the termination of that
employment; and any claims under the WARN Act or any similar law, which
requires, among other things, that advance notice be given of certain work force
reductions. This release and waiver does not apply to any claims or rights that
may arise after the date Executive signs this General Release. The foregoing
release does not apply to (a) any claims or rights for severance pay, benefits,
indemnification and any other surviving rights now existing under the Employment
Agreement, the organization documents of the Company or any other agreement
providing for indemnification regardless of when any claim is filed, (b) any
claims or rights under directors and officers liability insurance.
     2. Excluded from this release and waiver are any claims which cannot be
waived by law, including but not limited to the right to participate in an
investigation conducted by

A-1



--------------------------------------------------------------------------------



 



certain government agencies. Executive does, however, waive Executive’s right to
any monetary recovery should any agency (such as the Equal Employment
Opportunity Commission) pursue any claims on Executive’s behalf. Executive
represents and warrants that Executive has not filed any complaint, charge, or
lawsuit against the Releasees with any government agency or any court.
     3. Executive agrees never to sue Releasees in any forum for any claim
covered by the above waiver and release language, except that Executive may
bring a claim under the ADEA to challenge this General Release. If Executive
violates this General Release by suing Releasees, other than under the ADEA or
as otherwise set forth in Section 1 hereof, Executive shall be liable to the
Company for its reasonable attorneys’ fees and other litigation costs incurred
in defending against such a suit. Nothing in this General Release is intended to
reflect any party’s belief that Executive’s waiver of claims under ADEA is
invalid or unenforceable, it being the interest of the parties that such claims
are waived.
     4. Executive acknowledges and recites that:
     (a) Executive has executed this General Release knowingly and voluntarily;
     (b) Executive has read and understands this General Release in its
entirety;
     (c) Executive has been advised and directed orally and in writing (and this
subparagraph (c) constitutes such written direction) to seek legal counsel and
any other advice he wishes with respect to the terms of this General Release
before executing it;
     (d) Executive’s execution of this General Release has not been forced by
any employee or agent of the Company, and Executive has had an opportunity to
negotiate about the terms of this General Release; and
     (e) Executive has been offered twenty-one (21) calendar days after receipt
of this General Release to consider its terms before executing it.
     5. This General Release shall be governed by the internal laws (and not the
choice of laws) of the State of Illinois, except for the application of
pre-emptive Federal law.
     6. Executive shall have seven (7) days from the date hereof to revoke this
General Release by providing written notice of the revocation to the Company, as
provided in Section 15(d) of the Employment Agreement, in which event this
General Release shall be unenforceable and null and void.

A-2



--------------------------------------------------------------------------------



 



     PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.
Date:                                                                 Executive:
                                                             

A-3